Motion Granted in Part and Denied in Part Order filed August 20, 2019




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                              NO. 14-19-00050-CV
                                   ____________

                        DEBRA HARRISON, Appellant

                                         V.

    HOWARD M. REINER, SUCCESSOR ADMINISTRATOR OF THE
     ESTATE OF NAPOLEON HARRISON, DECEASED, AND U.S.
              SPECIALTY INSURANCE, Appellees


                      On Appeal from Probate Court No. 1
                            Harris County, Texas
                        Trial Court Cause No. 404,002

                                     ORDER

      Appellees have filed a motion to require appellant to revise the brief she filed
on July 22, 2019. We grant the motion in part and deny it in part.

      Appellant shall file a supplemental or amended brief that contains a certificate
of compliance as required by Texas Rule of Appellate Procedure 9.4(i)(3) and
otherwise complies with the Texas Rule of Appellate Procedure. The supplemental
or amended brief is due by September 19, 2019.

      We deny appellee’s motion in all other respects.

                                  PER CURIAM

Panel consists of Justices Spain, Hassan, and Poissant